 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ae mw oe ew eH
UNITED STATES OF AMERICA

: CONSENT PRELIMINARY ORDER

- Ve. - OF FORFEITURE AS TO

: SPECIFIC PROPERTY/

JOSEPH GUAGLIARDO, MONEY JUDGMENT
Defendant. 20 cr. QP (orc)

ee ek --- +--+ x

WHEREAS, on ox about January 10, 2020, JOSEPH

GUARGLIARDO, a/k/a “Joseph Gagliardo,” (the “defendant”), was
charged in a one-count Information, 20 Cr. {DLC) {the
“Tnformation”’}, with embezzlement from Municipal Credit Union, in

violation of Title 18, United States Code, Sections 657 and 2
(Count One};

WHEREAS, the Information included a forfeiture
allegation as to Count One, seeking forfeiture to the United
States, pursuant to Titie 18, United States Code, Section
982{a) (2), of any and all property, real or personal, which
constitutes or is derived from proceeds traceable to the commission
of the offenses charged in Count One of the Information, including
but not limited to a sum of money in United States currency
representing the amount of proceeds traceable to the commission of
the offense charged in Count One of the Information that the
defendant personally obtained;

WHEREAS, on or about January 10, 2020, the defendant

pled guilty to Count One, pursuant to a plea agreement with the

 
Government, wherein the defendant admitted the forfeiture
ailegation with respect to Count One and agreed to forfeit,
pursuant to Title 18, United States Code, Section 982(a}(2), a sum
of money equal to $425,514 in United States currency, representing
the amount of proceeds traceable to the commission of the offense
charged in Count One of the Information; and

WHEREAS, on or about October 28, 2019, the Government
seized $75,653.92 in United States currency, held in Signature
Bank account 1503059165 in the name 1STIIN, INC. (the “Specific
Property”);

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $425,514 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained;

WHEREAS, the defendant further consents to the
forfeiture of all his right, title and interest in the Specific
Property, which constitutes proceeds traceable to the offense
charged in Count One of the Information;

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count One of the Information that the defendant

 
personally obtained cannot be located upon the exercise of due
diligence or have been transferred, or sold to, or deposited with
a third party, with the exception of the Specific Property; and

WHEREAS, pursuant to Title 271, United States Code,
Section 853{g), and Rules 32.2 (b) (3), and 32.2 (b) (6) of the Federal
Rules of Criminal Procedure, the Government is now entitled,
pending any assertion of third-party claims, to reduce the Specific
Property to its possession and to notify any and all persons who
reasonably appear to be a potential claimant of their interest
herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorneys, Eli J,
Mark and Daniel C. Richenthal, of counsel, and the defendant, and
his counsel, John Arlia, Esq., that:

1. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money
judgment in the amount of $425,514 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the
defendant personally obtained, shall be entered against the

defendant.

 

 
2. As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, all of the
defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States
Code, Section 853,

3. Pursuant to Rule 32.2{b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment is final as to the
defendant, JOSEPH GUAGLIARDO, a/k/a “Joseph Gagliardoa,” and shall
be deemed part of the sentence of the defendant, and shail be
included in the judgment of conviction therewith.

4, All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and ‘Transnational Criminal
Enterprises Unit, One St. Andrew's Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number,

5. The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

 

 
Fund, and the United States shall have clear title to such
forfeited property.

6. Upon entry of this Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, the United
States (or its designee) is hereby authorized to take possession
of the Specific Property and to hold such property in its secure
custody and control.

7. Pursuant to Title 21, United States Code, Section
853(n){1), Rule 32.2(b)(6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (C) and G(5) (a) (ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
Forfeiture notices on the government internet ‘site,
www.forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
{30) consecutive days. Any person, other than the defendant,
claiming interest in the Specific Property must file a Petition
within sixty (60) days from the first day of publication of the
Notice on this official government internet web site, or no later
than thirty-five (35) days from the mailing of actual notice,

whichever is earlier.

 

 
8. The published notice of forfeiture shall state that
the petition (i) shail be for a hearing to adjudicate the validity
of the petitioner’s alleged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,
and (iii) shall set forth the nature and extent of the petitioner’s
right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title
and interest in the Specific Property, any additional facts
supporting the petitioner’s claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853(n).

9, Pursuant to 32.2 (b) (6) (A} of the Federal Rules of
Criminal Procedure, the Government shall send notice to any person
who reasonably appears to be a potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Specific Property pursuant to Title 21, United States Code,
Section 853{n), in which all interests will be addressed. All
Specific Property forfeited to the United States under a Final
Order of Forfeiture shall be applied towards the satisfaction of

the Money Judgment.
ii. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

12. Pursuant to Rule 32.2{b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

13. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as to Specific
Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment to Assistant United States
Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s
Office, One St. Andrew's Plaza, New York, New York 10007.

15. The signature page of this Consent Preliminary

Order of Forfeiture as to Specific Property/Money Judgment may be

 

 

 

 
executed in one or more counterparts, each of which will be deemed

an original but all of which together will constitute one and the

same instrument.
AGREED AND CONSENTED TO:

GEOFFREY $5. BERMAN
United States Attorney for the
southern District of New York

ELL J. MARK/DANIFL C. RICHENTHAL
Assistant United States Attorneys
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-2431/2109

JOSEPH GUAGLIARDO

By:

 

yore GUAGLJARDOP

By: Wal.
Jou ARLIB, ESO.
Attorney for Defendant
Wenger & Arlia, LLC

20 Vesey Street, Ste. 210
New York, NY 10007

HONORABLE fs ou L. COTE

SO ORDERED:

UNITED STATES DISTRICT JUDGE

Yi. f rs

DATE

SOf BO

DATE

L// Of J ©
DATE

L/fe,
DATE

 

 

 
